Title: From George Washington to Reuben Harvey, 10 August 1783
From: Washington, George
To: Harvey, Reuben


                        
                            Sir
                            Head Quarters 10th Augst 1783
                        
                        I am honored with the Care of transmitting to you the enclosed Resolution of Congress, expressing the Sense
                            which that August Body entertains of your Goodness to the American Prisoners in Irilanda.
                        Impressed as I am with Sentiments of Gratitude to you, for this Expression of your Benevolence, I feel a very
                            particular gratification in conveying to you the Thanks of the Sovereign Power of the United States of America, on an
                            Occasion which, while it does honor to Humanity, stamps a Mark of particular Distinction on you. Wishg you the Enjoyment of
                            Health, with every attendant Blessing, I beg you be persuaded that I am with very particular Respect &
                                Regard sir Your most Obedt Servt
                        
                            G. W.
                        
                    